Citation Nr: 0825668	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  08-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the RO that, in 
pertinent part, denied service connection for residuals of 
cold injuries to the bilateral upper and lower extremities.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the case is being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2007).  VA is also 
required to provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the veteran says that he has difficulty 
keeping his hands and feet warm and that he has pain in those 
areas during periods of cooler weather.  He attributes his 
difficulties to cold injuries he believes he sustained to his 
hands and feet while working on docks in Korea and/or at 
Thule Air Base, in Greenland, during his period of active 
duty.

The veteran's service medical records are completely devoid 
of any mention of cold injury.  Nevertheless, he is competent 
to make statements as to where he was stationed during 
service and the fact that he was exposed to cold 
temperatures.  In light of the veteran's statements, 
including his complaints of current symptoms, and given fact 
that his service personnel records are unavailable-
apparently having been lost in a fire at the National 
Personnel Records Center in 1973-the Board finds it 
necessary to have him examined.  See, e.g., Russo v. Brown, 9 
Vet. App. 46, 51 (1996) (indicating that VA has a heightened 
duty to assist a claimant under circumstances where service 
records cannot be located).  A remand is required.  38 C.F.R. 
§ 19.9 (2007).

Records of the veteran's treatment at the VA Medical Center 
(VAMC) in St. Louis, Missouri were last obtained in June 
2007.  On remand, efforts should be made to obtain records of 
any relevant treatment he may have undergone since that time, 
in order to ensure that his claim is adjudicated on the basis 
of an evidentiary record that is as complete as possible.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA is charged with constructive notice of medical 
evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records pertaining to 
any relevant treatment the veteran has 
received at the VAMC in St. Louis, Missouri 
since June 2007, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  After the foregoing development has been 
completed, schedule the veteran for an 
examination of his upper and lower 
extremities.  After reviewing the claims 
file, examining the veteran, and conducting 
any testing deemed necessary, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
veteran suffers from disability of his arms, 
legs, hands, or feet that can be attributed 
to in-service cold injury.  Is so doing, the 
examiner should discuss and comment upon the 
significance, if any, of the information 
contained in the veteran's service medical 
records.  Any disability determined to be at 
least as likely as not attributable to cold 
injury in service should be specifically 
described and identified, and a complete 
rationale for all opinions should be 
provided.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.159 (see Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159)).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

